Citation Nr: 0737657	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the veteran's 
dependent spouse for the purpose of establishing her 
entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty with the New Philippine 
Scouts from April 1946 to March 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  

In an Administrative Decision of August 2001, the RO 
determined that the appellant could not be recognized as the 
veteran's dependent spouse for VA purposes.  That decision 
has now become final.  Since the time of the August 2001 
decision, the appellant has submitted additional evidence in 
an attempt to reopen her claim.  The RO continued to deny the 
appellant recognition as the veteran's dependent spouse for 
VA purposes, and the current appeal ensued.  

As part of the current appeal, the RO has adjudicated the 
issue of whether the appellant may be recognized as the 
veteran's dependent spouse for VA purposes on a de novo 
basis.  However, despite the determination reached by the RO, 
the Board must first find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 5-92.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.





REMAND

A review of the record in this case raises some question as 
to the appellant's current claim.  In pertinent part, the 
appellant (the alleged spouse of the veteran) argues that she 
has been married to the veteran for many years, and should 
therefore be recognized as his dependent spouse for VA 
benefits purposes.

In that regard, at the time of the aforementioned 
Administrative Decision in August 2001, it was noted that, in 
the veteran's original application for benefits, he had 
stated that he was married to C. B. on February 28, 1949.  
Apparently, this marriage was never established, as the 
veteran never claimed C. B. as a dependent.  In July 1960, C. 
B. wrote to request a share of the veteran's benefits.  Her 
claim was denied at that time, and nothing has been heard 
from her since.

Further noted in the Administrative Decision was that the 
veteran had married W.  J. (the current appellant) on 
August 30, 1960.  Apparently, on numerous occasions, the 
veteran had claimed W. J. as his dependent, but had been 
consistently denied due to his inability to produce any proof 
that his marriage to C. B. was dissolved prior to his 
marriage to W. J.  Noted at the time of the Administrative 
Decision was that certificates of nonavailability of the 
public record of the veteran's purported marriage to C. B. 
issued by a local civil registrar and the National Statistics 
Office (of the Philippines) were on file.  Further noted was 
that the veteran's marriage with W. J. had been contracted 
"under an exceptional character" pursuant to the provisions 
of Article 76 (now Article 34) of the Civil Code of the 
Philippines.

Ultimately, it was concluded that W. J. could not be 
recognized as the veteran's wife for VA purposes.  This was 
because, pursuant to the aforementioned article, both parties 
had to have been in a live-in relationship as husband and 
wife for at least five years, a condition which had not been 
satisfied in the case of the veteran and the appellant.  
Moreover, the conflicting information that the veteran had 
first been married to C. B., although not proven, placed what 
appeared to be a legal impediment to the veteran's marriage 
to W. J.  Accordingly, it was determined that W. J. (the 
current appellant) could not be recognized as the veteran's 
dependent wife for VA purposes.  That decision has now become 
final.  

Since the time of the aforementioned August 2001 
Administrative Decision, there have been submitted various 
affidavits and/or official documents, all of which would 
appear to indicate that the appellant and the veteran have 
been together since approximately 1960.  Regrettably, none of 
that evidence has been sufficient to overcome the 
aforementioned obstacles to recognition of the appellant as 
the veteran's dependent spouse.  However, in January 2007, 
and subsequent to the issuance of the most recent 
Supplemental Statement of the Case in November 2006, there 
was received at the RO a copy of a Certificate of Marriage, 
showing that the veteran and the appellant were once again 
"married" in August 2006.  Apparently, this marriage took 
place in the Office of the Solemnizing Officer in Quezon 
City, Republic of the Philippines.  Such evidence clearly 
relates to and/or has a bearing on the appellant's claim for 
recognition as the veteran's dependent spouse, and must, 
therefore, absent a waiver, be referred to the agency of 
original jurisdiction (in this case, the RO) for initial 
review.  Currently, there exists no written waiver (as 
required by regulation) of the appellant's right of initial 
RO review of the recently-submitted Certificate of Marriage.  
See 38 C.F.R. § 20.1304(c) (2007).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information necessary to reopen a 
previously-denied claim, as well as the evidence and 
information necessary to establish her entitlement to the 
underlying claim for the benefit sought, i.e., recognition as 
the veteran's dependent spouse.  In that case, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material to reopen a previously-
denied claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish the benefit 
sought which were found insufficient in the previous denial.  

The Board observes that, while in correspondence of July 
2006, the appellant was provided with some information 
regarding the prosecution of her current claim, she has yet 
to be provided with notice which fully complies with the 
newly-specified criteria as noted in Kent, supra (i.e., the 
type of evidence which would be new and material based on the 
reasons for the prior denial).  Such notice must be provided 
to the appellant prior to a final adjudication of her current 
claim.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Review the veteran's claims file, and 
ensure that the appellant is sent a 
corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
appellant of the evidence and information 
necessary to reopen her previously-denied 
claim (for recognition as the veteran's 
dependent spouse), and which notifies her 
of the evidence and information necessary 
to establish her entitlement to the 
underlying claim for benefits.  The 
appellant should be advised of what 
constitutes new and material evidence 
sufficient to reopen a previously-denied 
claim in the context of evidence of 
record at the time that the prior claim 
was finally denied.  Finally, the 
appellant should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish entitlement to 
recognition as the veteran's dependent 
spouse which were found insufficient at 
the time of the previous denial, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Then, review the appellant's claim 
for recognition as the veteran's 
dependent spouse for the purpose of 
establishing her entitlement to an 
apportionment of the veteran's VA 
benefits, specifically taking into 
account the recently-submitted 
Certificate of Marriage.  Should the 
benefit sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in November 2006.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





